Name: Commission Regulation (EC) NoÃ 569/2007 of 24 May 2007 modifying Regulation (EC) NoÃ 210/2007 derogating from Regulation (EC) NoÃ 1282/2006 as regards the term of validity of export licences with advance fixing of the refund in the milk and milk products sector
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  agricultural policy;  trade policy;  European Union law
 Date Published: nan

 25.5.2007 EN Official Journal of the European Union L 133/17 COMMISSION REGULATION (EC) No 569/2007 of 24 May 2007 modifying Regulation (EC) No 210/2007 derogating from Regulation (EC) No 1282/2006 as regards the term of validity of export licences with advance fixing of the refund in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(14) thereof, Whereas: (1) Article 8 of Commission Regulation (EC) No 1282/2006 of 17 August 2006 laying down special detailed rules for the application of Council Regulation (EEC) No 1255/1999 as regards export licences and export refunds in the case of milk and milk products (2) lays down the term of validity of export licences. (2) As a precautionary measure, with a view to protect the Community budget from unnecessary expenditures and to avoid a speculative application of the export refund regime in the dairy sector, Commission Regulation (EC) No 210/2007 (3) provided for that, by way of derogation from Regulation (EC) No 1282/2006, the term of validity of export licences for milk products for which an application has been lodged from 1 March 2007 on should be limited to 30 June 2007. (3) A close monitoring of both the internal and the world market has shown a longer validity period of the licences may be progressively re-established without any risk of destabilisation of the proper functioning of the common market organisation. It is therefore appropriate to modify Regulation (EC) No 210/2007. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EC) No 210/2007 is replaced by the following: By way of derogation from Article 8 of Regulation (EC) No 1282/2006, the term of validity of export licences with advance fixing of the refund, which are applied for until 14 June 2007 in respect of the products referred to in point (c) of that Article, shall expire on 30 June 2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 25 May 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 234, 29.8.2006, p. 4. Regulation as last amended by Regulation (EC) No 532/2007 (OJ L 125, 15.5.2007, p. 7). (3) OJ L 61, 28.2.2007, p. 23.